BLATCHPORD, District Judge.
Upon the application made in this matter for the removal of Robert J. Hubbard, one of the assignees of the bankrupts, I have come to the conclusion, on an examination of the petition, answer and affidavits, that the case is a proper one for the granting of an order under section 18 of the act, according to form No. 42, calling a meeting of the creditors of the bankrupt, to consider the question of the removal of Mr. Hubbard. If at such meeting the greater part in value and in number of the creditors who shall have proved their debts, ^hall vote in favor of Mr. Hubbard, the court will not consent to his removal. If the vote at such meeting shall be in favor of his removal, a successor will be elected at the same meeting.